TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00339-CR


                               Wesley Eugene Perkins, Appellant

                                                 v.

                                   The State of Texas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     NO. C-1-CR-13-200882, THE HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Wesley Eugene Perkins, acting pro se, appeals the district court’s order revoking

his community supervision (probation). However, trial court has not entered the necessary

certification that Perkins has the right to appeal in this cause. See Tex. R. App. P. 25.2(a)(2)

(requiring trial court to enter certification of defendant’s right of appeal “each time it enters a

judgment of guilt or other appealable order”), (d) (requiring record to include trial court’s

certification of defendant’s right of appeal).

               Accordingly, we abate this appeal and remand the cause to the trial court for entry

of a certification as to Perkins’s right of appeal. See id. R. 25.2(a)(2); Rodriguez v. State,

Nos. 03-17-00062-CR, 03-17-00063-CR, 2017 Tex. App. LEXIS 1206, at *1 (Tex. App.—

Austin Feb. 14, 2017, no pet.) (mem. op., not designated for publication) (following similar

procedure for trial court’s entry of certification of defendant’s right of appeal). A supplemental
clerk’s record containing the trial court’s certification shall be filed with this Court on or before

September 26, 2019. See Tex. R. App. P. 25.2(d), 34.5(c)(2).

               It is so ordered August 27, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: August 27, 2019

Do Not Publish




                                                   2